                             UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES – GENERAL
Case No.: 8:17-cv-00965-JLS-DFM                                           Date: June 06, 2019
Title: Emmy Song v. THC – Orange County, Inc. et al


Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE
            Terry Guerrero                                             N/A
              Deputy Clerk                                       Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:
               Not Present                                          Not Present
PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: NOTICE
             TO GOVERNMENT AGENCIES


        On February 28, 2019, the Court granted preliminary approval of the parties’ class
action settlement. (Prelim. Appr. Order, Doc. 59.) At that time, the Court noted that its
jurisdiction over this matter arises in part from the Class Action Fairness Act (“CAFA”).
(Id. at 15.) Accordingly, the Court ordered the parties to include in their papers for final
approval a declaration reflecting that they provided appropriate notice of the proposed
settlement to relevant state and federal authorities pursuant to 28 U.S.C. §1715(b) at least
ninety (90) days prior to the date of the Final Fairness Hearing, scheduled for June 21,
2019. (Id.) On May 17, 2019, Plaintiffs filed their Motion for Final Approval. (Fin.
Appr. Mot., Doc. 64.) Nothing in the Motion or supporting documents, however,
evidences compliance with 28 U.S.C. §1715(b) and the Court’s Order.
        Furthermore, the parties seek settlement of claims brought under California’s
Private Attorneys General Act (“PAGA”), Cal. Lab. Code § 2699 et seq. A proposed
settlement of a civil action filed pursuant to PAGA must be submitted to the California
Labor and Workforce Development Agency at the same time it is submitted to the court.
Cal. Lab. Code § 2699(l)(2). Nothing in the record evidences compliance with this
requirement.
        Accordingly, Plaintiffs are hereby ORDERED to show cause, in writing, no later
than five (5) days from the date of this Order, why the hearing on the Motion for Final
Approval should not be continued pending a showing of appropriate notice to the
government agencies discussed herein.
                                                                       Initials of preparer: tg
